Citation Nr: 0738855	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
adjustment disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1972.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from July and September 2004 rating 
decisions in which the RO denied the veteran's claim for a 
higher rating for his service-connected adjustment disorder 
with depression.  In October 2004, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in August 2005, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2005.

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The most recent VA psychiatric examination of the veteran was 
performed in May 2004.  The examiner then diagnosed the 
veteran with adjustment disorder associated with his service-
connected acne vulgaris and assigned a Global Assessment of 
Functioning (GAF) scale score of 45. 

The Board notes that, in his May 2007 brief, the veteran's 
representative contends in favor of the appellant that the 
May 2004 VA examination is inadequate for rating purposes 
because it is now more than three years old.  The 
representative also notes that the VA examiner did not have 
access to the veteran's claims file at the time of the 
examination and suggested that the veteran's disability had 
worsened since the May 2004 VA examination.  While these 
assertions would not, necessarily, require another 
examination, here, the Board also notes that the May 2004 VA 
examiner did not render findings consistent with the relevant 
criteria for rating the veteran's disability.  See 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2007).  
The current record is, thus, inadequate for rating the 
veteran's disability.  See 38 U.S.C.A. § 5103A.

To ensure that the record accurately reflects the current 
severity of the veteran's adjustment disorder with 
depression, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the veteran's 
service-connected adjustment disorder with depression .  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be  
considered contemporaneous). 

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the claim for increase.  See 
38 C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  Id.  If the 
veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the examination sent 
to the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding records of treatment and/or 
evaluation of the veteran for adjustment disorder with 
depression.    

The veteran has been receiving treatment from the VA 
outpatient clinic in Hackensack, New Jersey; however, the 
most recent outpatient treatment records from this facility 
are dated in September 2003 and April 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent psychiatric records of the Hackensack VA clinic 
since April 2004, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2007) as regards requests for records 
from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-particularly, as regards disability ratings and 
effective dates-as appropriate.

The Board notes that private records from a Dr. B.B. of 
Primary Care Medicine in Fairlawn, New Jersey consist of a 
three-sentence letter and three illegible notes, all dated 
between September 2003 and April 2004.  It is noteworthy that 
the evidence reflects that Dr. B.B. supported the veteran's 
request for time off from his job with the postal service 
under the provisions of the federal Family Medical Leave Act.  
The RO should specifically request that the veteran sign and 
furnish appropriate authorization for the RO to obtain all 
outstanding records of treatment by Dr. B.B.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Hackensack VA outpatient clinic all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's service-connected adjustment 
disorder with depression, from April 2004 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should specifically request that 
the veteran provide authorization to 
enable the RO to obtain the treatment 
records of Dr. B.B., of Primary Care 
Medicine in Fairlawn, New Jersey.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above),  
particularly as regards disability ratings 
and effective dates, as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA examination, by a 
psychiatrist, at an appropriate VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and a report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests and 
studies, (to include psychological 
testing, if warranted), should be 
accomplished (with all findings made 
available by the psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a GAF 
scale score that represents the level of 
impairment due to the veteran's 
psychiatric disability, and an explanation 
of what the score means.

The physician should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 30 percent for 
adjustment disorder with depression.  If 
the veteran fails to report to the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate, in adjudicating the claim for 
increase.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



